DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11, 12, 16 and 17 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Lamb, Jr. (hereinafter Lamb, US Publication Number 20150122954).
Regarding claim 1, Lamb discloses an aircraft (Figure 1 element 10) having a static air inlet system (Figures 1, 3, 4 and 6 element 15) for sucking in outside air present in a medium outside the aircraft and for conveying the outside air to at least one 
Regarding claim 2, Lamb discloses the above aircraft wherein the second portion extends in a longitudinal direction parallel to a flow direction of the outside air around the through opening while the aircraft is performing forward flight in the absence of wind and without sideslip (Figures 3 and 4).
Regarding claim 3, Lamb discloses the above aircraft wherein the separator extends transversely in a transverse direction from a first side face to a second side face, the transverse direction being perpendicular to the anteroposterior plane, and the first side face and the second side face are arranged transversely on either side of the anteroposterior plane (Figures 3 and 4).
Regarding claim 11, Lamb discloses the above aircraft wherein the at least two slots are symmetrical relative to the separator (Figure 3 elements 151 and 152).
Regarding claim 12, Lamb discloses the above aircraft wherein the second portion extends in elevation over a height from a base to a top, the second portion extends longitudinally from a first end to a second end, and the height decreases on going from the first end towards the second end in application of a predetermined relationship for variation of the height (Figure 3 front portion of the central portion of element 15).
Regarding claim 16, Lamb discloses a method of treating a vibratory phenomena of an aircraft as claimed (Figure 1 element 10) comprising the steps of arranging at least one separator (Figures 1, 3, 4 and 6 central portion of element 15) subdividing the through opening into at least two distinct slots (Figure 3 elements 151 and 152), the separator comprising a first portion extended by a second portion, the first portion (Figure 3 element 201) extending inside the inside space and the second portion (Figure 3 portion of the central portion of element 15 that is forward of element 201) extending outside the inside space.
Regarding claim 17, Lamb discloses the above method wherein the aircraft (Figure 1 element 10) has a static air inlet system (Figures 1, 3, 4 and 6 element 15) for .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 7-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb.
Regarding claim 4, Lamb discloses the above aircraft wherein the separator extends transversely in a transverse direction from a first side face to a second side face, the transverse direction being perpendicular to the anteroposterior plane, and the separator has a width separating the first side face and the second side face transversely (Figure 3), but is silent as to the width separating the first side face and the second side face.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the side faces separated by less In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and would provide the predictable of reducing drag by presenting a slimmer profile.
Regarding claim 5, Lamb discloses the above aircraft wherein the width is not constant, the separator presenting a predetermined relationship for width (Figures 3 and 4).
Regarding claim 7, Lamb discloses the above aircraft wherein the through opening presents a predetermined characteristic dimension (Figure 3 elements 150, W1 and H1, Paragraph 31), but fails to teach of the characteristic dimension being equal to the square root of the area of a projection of the through opening onto a projection plane, the projection plane being orthogonal to a flow direction of the air around the through opening when the aircraft is performing forward flight in the absence of wind and without sideslip, the first portion extending inside the inside space in a suction direction of the air  parallel to a direction of forward advance of the aircraft over a first length that is longer than or equal to one-fourth of the predetermined characteristic dimension.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the characteristic dimension and first portion dimensioned as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and would provide the predictable result of providing an optimal inlet for the flight conditions encountered (Paragraph 2).
Regarding claim 8, Lamb discloses the above aircraft wherein the through opening presents a predetermined characteristic dimension (Figure 3 elements 150, W1 and H1, Paragraph 31), but fails to teach of the characteristic dimension being equal to the square root of the area of a projection of the through opening onto a projection plane, the projection plane being orthogonal to a flow direction of the air around the through opening when the aircraft is performing forward flight towards the front in the absence of wind and without sideslip, and the second portion extends outside the inside space in the flow direction over a second length that is longer than or equal to half the predetermined characteristic dimension.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the characteristic dimension and first portion dimensioned as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and would provide the predictable result of providing an optimal inlet for the flight conditions encountered (Paragraph 2).
Regarding claim 9, Lamb discloses the above aircraft wherein the through opening presents a predetermined characteristic dimension (Figure 3 elements 150, W1 and H1, Paragraph 31), but fails to teach of the characteristic dimension being equal to the square root of the area of a projection of the through opening onto a projection plane, the projection plane being orthogonal to a flow direction of the air around the through opening when the aircraft is performing forward flight towards the front in the absence of wind and without sideslip, and the second portion extends outside the inside space in the flow direction over a second length that is longer than or equal to half the 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the characteristic dimension and first and second portions dimensioned as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and would provide the predictable result of providing an optimal inlet for the flight conditions encountered (Paragraph 2).
Regarding claim 10, Lamb discloses the above aircraft wherein the through opening presents a predetermined characteristic dimension (Figure 3 elements 150, W1 and H1, Paragraph 31), but fails to teach of the characteristic dimension being equal to the square root of the area of a projection of the through opening onto a projection plane, the projection plane being orthogonal to a flow direction of the air around the through opening when the aircraft is performing forward flight towards the front in the absence of wind and without sideslip, and the second portion extends outside the inside space in the flow direction over a second length that is longer than or equal to half the predetermined characteristic dimension, and wherein the second length lies in the range one-half of the predetermined characteristic dimension to a first quotient, the first quotient being equal to nine times the predetermined characteristic dimension divided by four, the first length lying in the range one-fourth of the predetermined characteristic 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the characteristic dimension and first and second portions dimensioned as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and would provide the predictable result of providing an optimal inlet for the flight conditions encountered (Paragraph 2).
Regarding claim 13, Lamb discloses the above aircraft wherein the second portion extends longitudinally from upstream to downstream of the through opening relative to the flow direction of the outside air relative to the aircraft (Figure 3 central portion of element 15), but fails to teach of the separator being T-shaped.
However, it would have been an obvious matter of design choice to make the different portions of the separator of whatever form or shape was desired or expedient for the predictable result of slowing down the air entering the inlet. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 14, Lamb discloses the above aircraft wherein the through opening presents a predetermined characteristic dimension (Figure 3 elements 150, W1 and H1, Paragraph 31), but fails to teach of the characteristic dimension being equal to the square root of the area of a projection of the through opening onto a projection plane, the projection plane being orthogonal to a flow direction of the air around the 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the characteristic dimension and upstream and downstream portions dimensioned as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and would provide the predictable result of providing an optimal inlet for the flight conditions encountered (Paragraph 2).
Regarding claim 15, Lamb discloses the above aircraft wherein the top structural assembly has a rear face facing towards the rear assembly (Figures 1 and 3 rear portion of element 15) and a top face facing towards the main rotor (Figures 1 and 3 top face of element 15) and defining in part an inside space of the top structural assembly (Figures 1, 3 and 4),but fails to teach of the through opening being formed in the rear face or in the top face of the top structural assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769.  The examiner can normally be reached on M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Nicholas McFall/Primary Examiner, Art Unit 3644